Filed 10/3/22 Conde v. Gibbs CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 H. VICTOR CONDÉ,                                               2d Crim. No. B314567
                                                             (Super. Ct. No. 17PR0046)
      Plaintiff and Appellant,                                (San Luis Obispo County)

 v.

 MICHELE GIBBS et al.,

      Defendants and Respondents.



       H. Victor Condé appeals the trial court’s order surcharging
him $25,194 for unsupported disbursements and disallowed fees
he claimed to have incurred as trustee of a family trust.
Appellant contends that he offered sufficient evidence to
substantiate the disallowed fees and that the court misapplied
the law. We conclude that appellant has forfeited his claims by
failing to provide this court with an adequate record and failing
to comply with rules 8.204(a)(1)(B) and 8.204(a)(1)(C) of the
California Rules of Court.1 Accordingly, we affirm.
             FACTS AND PROCEDURAL HISTORY
       In 2001, Robert Glen Gibbs established the Gibbs Family
American Property Trust (the trust). Although Gibbs owned
property and other assets in France, the trust was funded with
stock worth approximately $590,000 and a mutual fund account
with an approximate balance of $140,000.
       In October 2014, due to Gibbs’s incapacity, appellant was
appointed as trustee of the trust. Gibbs’s daughters, respondents
Michele Gibbs and Julie Gibbs, became sole beneficiaries of the
trust in 2015 after Gibbs died and his wife disclaimed any
interest in the trust. After appellant filed his first account and
report indicating that he had received more than $50,000 in
trustee-related disbursements and fees from the trust, which
included claimed expenses for several trips he took to France to
interview Gibbs’s wife, respondents objected to certain
expenditures (including all of the expenditures related to Condé’s
trips to France) and the overall amount of fees charged.
       On December 13, 2017, following a lengthy evidentiary
hearing the trial court issued a detailed ruling in which it
disallowed and surcharged appellant a total of $25,194,
consisting of “$12,564 for unsupported disbursements in his
account and $12,630 for disallowed trustee fees.” The court also
ordered respondents to prepare a judgment on the court’s ruling.
       Respondents, who were no longer represented by counsel,
sent the court a proposed judgment in February 2018. The
document was rejected because it did not comply with the local

      1   All further rule references are to the California Rules of
Court.


                                   2
rules and contained formatting errors. The rejected document
was placed in a court box for pickup because no self-addressed
and stamped envelope was included, but the document was never
picked up.
       In June 2021, appellant moved to dismiss the court’s order
due to respondent’s failure to timely file the judgment or, in the
alternative, enter the proposed judgment submitted by him in
conjunction with his motion to dismiss. Respondents filed a non-
opposition to entering appellant’s proposed judgment, noting that
they had no idea that their proposed judgment had been rejected
by the court. The court denied the motion to dismiss and filed
the judgment on July 27, 2021. Appellant filed a timely notice of
appeal.2
                             DISCUSSION
       Appellant contends the challenged order is erroneous. We
agree with respondents that appellant has forfeited his claims by
failing to provide an adequate record or comply with the briefing
requirements set forth in rules 8.204(a)(1)(B) and 8.204(a)(1)(C).
       It is well-settled that “[a]ppealed judgments and orders are
presumed correct, and error must be affirmatively shown.
[Citation.]” (Hernandez v. California Hospital Medical Center
(2000) 78 Cal.App.4th 498, 502.) As the party challenging the
court’s presumably correct findings and rulings, appellant is


      2 We reject respondents’ contention that the appeal is
untimely. Although the court issued its order on December 13,
2017, the judgment was not actually entered until July 27, 2021.
Until a judgment was entered, appellant had no right—much less
an obligation—to file a notice of appeal from the court’s order.
(Rule 8.104.)




                                 3
required “to provide an adequate record to assess error.” (Maria
P. v. Riles (1987) 43 Cal.3d 1281, 1295.)
       “In numerous situations, appellate courts have refused to
reach the merits of an appellant’s claims because no reporter’s
transcript of a pertinent proceeding or a suitable substitute was
provided.” (Foust v. San Jose Construction Co., Inc. (2011) 198
Cal.App.4th 181, 186.) Here, appellant challenges a ruling issued
following a lengthy evidentiary hearing at which the court heard
and considered extensive testimony. Appellant, however, did not
designate the reporter’s transcript of those hearings for inclusion
in the record on appeal.
       Appellant’s opening brief also fails to comply with rules
8.204(a)(1)(B) and 8.204(a)(1)(C). “A violation of the rules of
court may result in the striking of the offending document, the
waiver of the arguments made therein, the imposition of fines
and/or the dismissal of the appeal.” (Del Real v. City of Riverside
(2002) 95 Cal.App.4th 761, 768.) Under rule 8.204(a)(1)(B), the
appellant’s opening brief was required to “[s]tate each point,
under a separate heading or subheading summarizing the point,
and support each point by argument and, if possible, by citation
of authority.” Under rule 8.204(a)(1)(C), appellant was also
required to “[s]upport any reference to a matter in the record by a
citation to the volume and page number of the record where the
matter appears.”
       As respondents note, appellant’s brief lacks adequate case
authority and is replete with factual and legal assertions that are
not supported by any citation to the record or the law. Moreover,
appellant declined the opportunity to file a reply brief or
otherwise attempt to address these issues. We conclude that
appellant has forfeited his claims on appeal. (Foust v. San Jose




                                 4
Construction Co., Inc., supra, 198 Cal.App.4th at p. 186; Del Real
v. City of Riverside, supra, 95 Cal.App.4th at p. 768.)
                           DISPOSITION
       The judgment is affirmed. Respondents shall recover their
costs on appeal.
       NOT TO BE PUBLISHED.




                                    PERREN, J.*


We concur:




      GILBERT, P.J.



      YEGAN, J.




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                5
                  Charles S. Crandall, Judge
                    Tana L. Coates, Judge
           Superior Court County of San Luis Obispo
               ______________________________

     Alan Leigh Armstrong for Plaintiff and Appellant.
     Tardiff & Saldo Law Offices, Dustin M. Tardiff, for
Defendants and Respondents.